1. For services performed by an individual as an officer of the court of special sessions, the corporation of New York is liable, although no previous appropriation for that purpose was made.2. It is no defense to an action to recover compensation for such services, that there are at present no funds in the county treasury wherewith to pay the plaintiff his demand.3. Nor is it any defense to such an action that the plaintiff has never been appointed by the justices of the special sessions to the office for the salary of which he sues. The performance of the duties, during the whole period claimed for, with the consent, knowledge and under the eye of both of the judges of the court, must be regarded as a sufficient appointment.